EXHIBIT TAXMASTERS, INC. INTRODUCTION TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS AS OF AND FOR THE SIX MONTHS ENDED JUNE 30, 2009, AND FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008 The unaudited Pro Forma Financial Information reflects financial Information of Crown Partners, Inc (“Company”). and TaxMasters, Inc (“TaxMasters”) to the execution of the Plan and Share Exchange Agreement of Reorganization, dated August 4, 2009.On August 4, 2009 the Company (formerly known as Crown Partners, Inc.), a Nevada corporation, closed a share exchange agreement with TaxMasters, Inc. under which all of the following occurred: (i) the Company amended its Articles of Incorporation changing its name to “TaxMasters, Inc”, increased authorized shares of common stock to 1,000,000,000, par value $.0001 and increasing authorized shares of undesignated preferred stock to 500,000,000, par value $.0001, (ii) the Company issued 301,000,000 shares of its common stock to the sole stockholder of TaxMasters, Inc. in exchange for all of the issued and outstanding shares of common stock of TaxMasters, Inc. as a result of which TaxMasters became a wholly-owned subsidiary of the Company; (iii) the Company issued 1,000 shares of its Control Series ofPreferred Stock to the TaxMasters sole stockholder which give the sole stockholder the authority to designate a majority of the Company's board of directors for a five year period; (iv) the sole stockholder has the right to earn up to an additional 299,000,000 shares of the Company's common stockduring the next five years based on a formula calculated on the net profits of the Company;and (v) the Company's current board of directors and officers resigned effective with the closing and concurrently appointed TaxMasters sole stockholder as a director. The Pro Forma Statements included herein reflect the above transaction which has been accounted for as a reverse merger whereby Tax Masters, Inc. is considered the accounting acquirer and the historical and future financial statements will be those of Tax Masters, Inc. since the Company discontinued their primary business activity of daily trading in the stock market. The accompanying unaudited pro forma consolidated financial statement is presented to illustrate the effects of the merger and reorganization on the historical financial position of the Company and TaxMasters, Inc.The unaudited pro forma consolidated balance sheet as of June 30, 2009 gives effect to the merger and reorganization as if it had occurred on that date, and combines the respective balance sheets, as adjusted, at that date. A pro forma statement of operations has not been presented as the Company’s former operations were contemporaneously sold at the time of merger and, therefore, the combined continuing operations are those of only Tax Masters, Inc. Such financial information has been prepared from, and should be read in conjunction with, the (i) unaudited consolidated June 30, 2009 financial statements of the Company included in its Form 10-Q filing and (ii) unaudited financial statements of TaxMasters, Inc. for the six months ended June 30, 2009. The unaudited consolidated pro forma information is presented for illustrative purposes only and is not necessarily indicative of the operating results or financial position that would have occurred if the merger and reorganization had been consummated on the indicated dates, nor is it necessarily indicative of future operating results.The pro forma adjustment are based on information available at the time of this filing. TAXMASTERS, INC. UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET (Unaudited) JUNE 30, TaxMasters, Inc Crown Partners, Inc Notes Adjustments Pro Forma ASSETS CURRENT ASSETS: Cash and cash equivalents $ 3,999,892 $ 12,194 a $ (12,194 ) $ 3,999,892 Short-term CD's 310,963 - 310,963 Accounts receivable trade, net 12,907,430 - 12,907,430 Notes Payable 400,000 400,000 Total current assets 17,618,285 12,194 (12,194 ) 17,618,285 PROPERTY AND EQUIPMENT, net 154,844 34,411 a (34,411 ) 158,844 LONG-TERM INVESTMENTS 419,747 419,747 OTHER ASSETS 17,000 - - 17,000 TOTAL ASSETS $ 18,209,876 $ 46,605 $ (46,605 ) $ 18,209,876 LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses: $ 785,889 $ 32,602 a $ (32,602 ) $ 785,889 Deferred revenue 7,288,864 7,288,864 Capital lease obligations 48,383 48,383 Accounts payable - related party 68,738 a (68,738 ) - Advances from related party 22,689 a (22,689 ) - Salaries payable 23,100 a (23,100 ) - Notes payable 15,700 a (15,700 ) - Notes payable to related party - Shareholder 53,860 a (53,860 ) - Total current liabilities 8,123,136 216,689 (216,689 ) 8,123,136 LONG TERM LIABILITIES Capital lease obligations 93,921 - 93,921 Deferred revenue, net of current portion 15,632,824 15,632,824 Totalliabilities 23,849,881 216,689 (216,689 ) 23,849,881 STOCKHOLDERS’ DEFICIT Preferred stock, convertible, $0.001 par value, 500,000,000 shares authorized, 1,000 shares issued and outstanding at June 30, 2009 - - c 1 1 Common stock, $0.001 par value, 1,000,000,000 authorized, 303,713,899 shares issued and outstanding at June 30, 2009 - 2,713 b 301,000 303,713 Additional paid in capital - 10,156,949 a,b,c (10,460,662 ) (303,713 ) Accumulateddeficit (5,640,005 ) (10,329,746 ) 10,329,746 (5,640,005 ) Total stockholders’ deficit (5,640,005 ) (170,084 ) 170,084 (5,640,005 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 18,209,876 $ 46,605 $ (46,605 ) $ 18,209,876 ADJUSTMENT NOTES : a To remove the assets, liabilities and operations of Crown Partners, Inc. subsidiary Crown Equity which was spun out contemporaneously with the merger, leaving TaxMasters, Inc. as the only operations. b Represents the issuance of common stock to the sole stockholder of TaxMasters, Inc. for all the issued and outstanding of common stock TaxMasters, Inc. as a result of which TaxMasters become a wholly-owned subsidiary of the Company c Represents the issuance of Preferred convertible stock to the TaxMaster sole stockholder giving him the authority to designate a majority of the Company Board Inc. 2
